Citation Nr: 0939985	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 
1989
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefit 
sought on appeal.  

In a statement of September 2009, the Veteran raises several 
claims that are not a part of this appeal.  This matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007 this matter was remanded by the Board in 
part, for a VA examination.  In August 2009 a VA examination 
was conducted.  Upon review, the Board finds the results of 
this examination insufficient, unacceptable, and contrary to 
the intent of the last remand.  The development directed by 
the Board in its last remand was not accomplished.  Where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the Board's remand, the examiner was asked to provide a 
nexus opinion.  The Veteran has a current diagnosis of 
osteoarthritis and a bilateral wrist injury is documented in 
her service treatment records from September 1989.  The 
August 2009 VA examination report contains an assessment of 
the scars on the Veteran's wrists, but a nexus opinion is 
absent from the report.  A remand is required in order to 
afford the Veteran a VA examination to determine the nature 
and etiology of her disability.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

In addition, in November 2008 the Veteran submitted a copy of 
a decision rendered by the Social Security Administration in 
which she was granted benefits dating back to November 2005.  
While an attachment to the decision containing medical 
information is present, the underlying medical records used 
to reach the decision are not associated with the claims 
file.  The RO made no attempt to obtain these records.  All 
records considered by that agency in deciding the Veteran's 
claim for disability benefits, including a copy of any 
decision, should be obtained.  See Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2009).

Finally, the Board notes that in a December 2003 VA Form 21-
4142, the Veteran states she has received treatment at the VA 
hospital in Decatur, Georgia.  No VA treatment records are 
associated with the claims file.  38 U.S.C. § 5103A(b)(3) 
requires that VA make attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, VA is held to have 
constructive notice of the contents of VA records at the time 
of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the VA hospital in 
Decatur, Georgia.  Ask the Veteran if she 
has received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.
2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (In a February 2007 decision the 
Veteran was awarded benefits effective 
from November 30, 2005.)

3. Afford the Veteran a VA examination to 
ascertain the nature and etiology of her 
bilateral wrist disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the service treatment 
records documenting a wrist injury in 
September 1989,  and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed wrist 
disability had its onset during service 
or is in any other way causally related 
to her active service.
		
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


